DETAILED ACTION

1.	This is in reply to an application filed on 12/05/2021. Claims 1-18 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  


3.  
Specification objection
The specification is objected to because par 0001 recites that App. No. 16/185,908 is a Continuation (CON) of App. No. 14/959,608, which is inconsistent with the Bibliographic Data Sheet, for example App. No. 16/185,908 should be identified as a Continuation-In-Part (CIP) of App. No. 14/959,608 (See the Bibliographic Data Sheet of the instant application).  



4.
Claim Objection
1)

Claims 3 and 12 are objected to, because these claims have typographical error. The examiner suggests the following correction: Replacement of “the said estimation” with “said estimation”.

2)
Claims 8 and 17 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Claim 8:
Replacement of “automatically lowering or raising the operation of the appliance or application” with “automatically lowering or raising an operation of the appliance or application”.
Claim 17:
Replacement of “automatically lower or raise the function of the appliance or application” with “automatically lower or raise a function of the appliance or application”.



5.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3-9, 12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)
It is unclear whether the phrase “wherein the said estimation is derived from an artificial neural network implementation” in claim 3 referred to “estimating an energy efficiency of the cooling system” as recited in claim 1 or “estimating…. a single or plurality of remedial actions for the corresponding plurality of appliances” as mentioned in claim 3  
2)
It is unclear whether the phrase “wherein the said estimation is derived from an artificial neural network implementation” in claim 12 referred to “estimate an energy efficiency of the cooling system” as recited in claim 10 or “estimate…. a single or plurality of remedial actions for the corresponding plurality of appliances” as mentioned in claim 12.
3)
It is unclear how the plurality of remedial actions will be sent or triggered while the claims recite that the estimation is performed for a single or plurality of remedial actions, claims should be amended such as:
Claim 3:
“sending the estimated single or plurality of remedial actions to the corresponding plurality of application layers over the network;
based on a verification by the plurality of application layers against a plurality of pre-defined local parameters, triggering the estimated single or plurality of remedial actions to the corresponding appliances; 
autonomically learning a behavior profile of the plurality of appliances via the corresponding plurality of application layers based on the estimated single or plurality of triggered remedial actions”.

Claim 12:
“send the estimated single or plurality of remedial actions to the corresponding plurality of application layers over the network;
based on a verification by the plurality of application layers against a plurality of pre-defined local parameters, trigger the estimated single or plurality of remedial actions to the corresponding appliances; 
autonomically learn a behavior profile of the plurality of appliances via the corresponding plurality of application layers based on the triggered estimated single or plurality of remedial actions”.




6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,200,491. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claims of Patent No. 11,200,491.





7.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Keil et al,. US 9,471,946 (hereinafter Keil).


Regarding claim 1 Keil teaches a computer implemented method comprising:
aggregating data from a plurality of physical sensors coupled to a cooling system comprising a controller and connected to a computer automated system over a network (Keil teaches an energy management device efficiency measurement may be generated for a particular customer by performing degree day calculations over a specified time period using data for the customer's thermostats and simulated on the automated control system (col. 15, lin. 43-64)); 
based on the aggregated data, estimating an energy efficiency of the cooling system with reference to a plurality of pre-defined parameters (Keil teaches an efficiency percentage may be derived based on the degree day values generated from the customer's thermostats and the automated control system simulation (col. 15, lin. 43-64). Learned behaviors may be analyzed to determine company-wide and industry-wide best practices that may be used as benchmarks for energy efficiency in other modules across the system (col. 17, lin. 34-47). A pre-conditioning algorithm may include determining optimal device settings for pre-heating or pre-cooling a site to a desired temperature by a designated time (col. 18, lin. 60-col. 19, lin. 1-21); 
based on the estimated energy efficiency with reference to the plurality of pre-defined parameters, initiating a single or plurality of calibrations to the cooling system via the controller such that the energy efficiency matches the plurality of pre-defined parameters (Keil teaches a remote user may manage a device calibration associated with an energy management device [0065]. A pre-conditioning algorithm may include determining optimal device settings for pre-heating or pre-cooling a site to a desired temperature by a designated time, wherein information may be collected on different sizes and brands of commercial packaged HVAC systems that may be used to determine expected efficiency of heating and cooling for optimal pre-conditioning energy usage (col. 17, lin. 57-col. 18, lin. 1-18), (col. 18, lin. 60-col. 19, lin. 1-21), (col. 19, lin. 59-col. 20, lin. 1-22)); 
wherein the plurality of pre-defined parameters are based on an optimal energy efficiency range (Keil teaches a pre-conditioning algorithm may include determining optimal device settings for pre-heating or pre-cooling a site to a desired temperature by a designated time, wherein information may be collected on different sizes and brands of commercial packaged HVAC systems that may be used to determine expected efficiency of heating and cooling for optimal pre-conditioning energy usage (col. 18, lin. 60-col. 19, lin. 1-21)).  

Regarding claim 2 Keil teaches the computer implemented method of claim 1 further comprising: in estimating the energy efficiency of the cooling system, estimating an energy efficiency score based on pre-defined criteria (Keil teaches an efficiency percentage may be derived based on the degree day values generated from the customer's thermostats and the automated control system simulation (col. 15, lin. 43-64).  

In response to Claim 10: Rejected for the same reason as claim 1
In response to Claim 11: Rejected for the same reason as claim 2

Regarding claim 13 Keil teaches the computer automated system of claim 10 wherein the energy efficiency range is based on a pre- configured library, a periodic surveying, a periodic change managing, and a periodic reconfiguration (col. 3, lin. 30-34).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494